Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 02, 2020

The Court of Appeals hereby passes the following order:

A20A0756. MARCELO ENCISO-RODRIGUEZ v. THE STATE.

      This appeal was docketed on November 14, 2019. Pursuant to Court of Appeals
Rule 23(a), Encisco-Rodriguez’s brief was due no later than December 4, 2019.
Encisco-Rodriguez failed to timely file a motion for extension of time or his brief.
Instead, on December 11, 2019 and December 16, 2019, Encisco-Rodriguez filed
untimely motions for extension of time.
      As the Appellant failed to file a brief or seek an extension prior to the deadline
this appeal is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  01/02/2020
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.